Citation Nr: 0408505	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss from September 2, 
1997 to January 16, 2003.

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected bilateral hearing loss from January 
17, 2003.  

3.  Entitlement to an effective date prior to January 17, 
2003 for the assignment of a 20 percent rating for the 
service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1949 to December 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 Hearing Officer Decision by the RO 
which established service connection for bilateral hearing 
loss and assigned a noncompensable rating.  The veteran 
appealed the initial noncompensable rating assigned for the 
service-connected bilateral hearing loss.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 1999.  Then, in May 2000, the 
veteran testified via video conference at the RO before the 
undersigned Veterans Law Judge sitting in Washington, DC.  

In a March 2003 Supplemental Statement of the Case, the RO 
increased the rating to 20 percent for the service-connected 
bilateral hearing loss, effective on January 17, 2003.  As 
the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran submitted an April 2003 statement questioning the 
January 17, 2003 effective date of the 20 percent evaluation.  
The RO sent him a letter in April 2003 explaining why the 
increase was effective January 17, 2003.  Then, in May 2003, 
the veteran's representative submitted an Informal Hearing 
Presentation indicating, in essence, that the veteran is 
entitled to an effective date prior to January 17, 2003 for 
the increased 20 percent rating.  The Board accepts the 
arguments in the Informal Hearing Presentation as a Notice of 
Disagreement with the effective date assigned for the 20 
percent rating for the service-connected bilateral hearing 
loss.  

Inasmuch as the veteran has appealed from the initial award 
assigned in conjunction with the grant of service connection, 
the issue before the Board must now be characterized as an 
appeal from the original award.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such an issue requires that consideration 
be given to whether a higher rating is warranted for any 
period during the pendency of the appeal.  Id.  

The case was remanded by the Board to the RO in February 2001 
and June 2003 for additional development of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, in a July 1999 Hearing Officer Decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective from September 2, 
1997, the date of receipt of the claim.  The veteran appealed 
the initial noncompensable rating assigned.  In support of 
his appeal, the veteran submitted statements asserting that 
his hearing was (and had been) more severe than the current 
noncompensable rating represented.  

Then, in a March 2003 Supplemental Statement of the Case 
(SSOC), the RO increased the rating to 20 percent for the 
service-connected bilateral hearing loss, effective on 
January 17, 2003, the date of a VA examination which was 
noted to demonstrate a worsening of the disability.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In addition, however, the Board notes that, in an April 2003 
statement, the veteran questioned the March 2003 SSOC 
(decision) that assigned an effective date of January 17, 
2003 for the assignment of the 20 percent rating for the 
service-connected bilateral hearing loss.  Then, in May 2003, 
the veteran's representative submitted an Informal Hearing 
Presentation arguing, in essence, that the veteran is 
entitled to an effective date prior to January 17, 2003 for 
the increased 20 percent rating for the service-connected 
bilateral hearing loss.  The Board construes the arguments in 
the Informal Hearing Presentation as a timely Notice of 
Disagreement to the January 17, 2003 effective date assigned 
for the 20 percent rating for the service-connected bilateral 
hearing loss.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to an earlier effective date for the 
assignment of a 20 percent rating for the service-connected 
bilateral hearing loss from January 17, 2003.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In light of the foregoing, the Board notes that the issue of 
entitlement to an earlier effective date for the assignment 
of the 20 percent rating for the service-connected bilateral 
hearing loss is inextricably intertwined with the issue of an 
increased rating for the service-connected bilateral hearing 
loss.  As such, the issue of an earlier effective date must 
be resolved before a decision on the merits can be reached as 
to the rating issues.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted, but applying 
the revised criteria only from their effective date.

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2003).

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id. Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In addition, however, for exceptional patterns of hearing 
impairment, the revised rating schedule provides that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2003).

It does not appear that the RO addressed 38 C.F.R. § 4.86(a) 
(2003) with regard to the veteran's service-connected 
bilateral hearing loss, and that an exceptional pattern of 
hearing impairment should be considered by the RO, based on 
the April 2000 and January 2003 VA audiological testing.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim(s), to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent, in addition to that 
specified below, are fully complied with 
and satisfied.  

2.  The RO should explicitly notify the 
veteran of the evidence needed to 
substantiate his claim of entitlement to 
an initial compensable rating prior to 
January 17, 2003 and a rating in excess 
of 20 percent for the service-connected 
bilateral hearing loss from January 17, 
2003.

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he has recently 
received treatment or evaluation for his 
bilateral hearing loss since 1997, not 
already of record.  With authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file records identified by the veteran 
that have not been obtained previously.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any required development, 
including a VA audiology examination, if 
warranted.  

5.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the issue on appeal, 
including, but not limited to, 
consideration of the effect of 38 C.F.R. 
§ 4.86(a) (2003) on the veteran's claim.  
If entitlement to the benefit sought is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran should be 
provided an appropriate opportunity to 
respond.  

6.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to an effective date earlier 
than January 17, 2003 for assignment of a 
20 percent rating for the service-
connected bilateral hearing loss, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


